Citation Nr: 1200394	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  07-16 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to burial benefits payable due to service-connected cause of death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to November 1978.  The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in February 2006, a statement of the case was issued in April 2007, and a substantive appeal was received in September 2007.

The Board briefly observes that appellant attempted to change her representative after this case was certified for appellate review.  The appellant was represented by the Texas Veterans Commission when the case was certified for appellate review.  The organization the appellant had sought to newly appoint was unable to accept the attempted appointment after the case had been certified for appellate review.  The appellant has since resolved the problem by filing a new VA Form 21-22 re-confirming Texas Veterans Commission as her representative in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that the cause of the Veteran's death was due to his exposure to herbicides during active duty service.  The Board notes, for the purposes of this remand only, that medical evidence of record indicates that the cause of the Veteran's death may have been lung cancer.  As respiratory cancers are presumptive disabilities for exposure to herbicides under 38 C.F.R. § 3.309(e), it appears that the critical question is whether or not the Veteran was exposed to herbicide agents during active duty service.  For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).

The Veteran served during the entire presumptive period, as noted hereinabove; however, the current evidence of record does not reflect any service in the Republic of Vietnam.  The appellant's contentions, including in the September 2007 substantive appeal, refer to the Veteran receiving the Vietnam Service Medal; however, this medal does not necessarily indicate that the Veteran served in country.  See Haas v. Peake, 525 F. 3d 1168 (Fed. Cir. 2008) cert. denied 129 S.Ct. 1002 (2009).  In fact, the appellant asserts that the Veteran was exposed to herbicides in Thailand; the RO's February 2010 memorandum acknowledges that it has been established that the Veteran served in Thailand, and the RO's April 2011 supplemental statement of the case acknowledges that the Veteran's service personnel records show service at the Udorn Royal Thai Air Force Base with the 1974 COMM as a Personnel Liaison NCO.  An Airman Military Record shows foreign service in Thailand from January 1971 to January 1972.  Other service personnel records present the information discussed in the April 2011 supplemental statement of the case.  Additionally, the Board observes that the Veteran's performance reports pertaining to his service in Thailand suggest that although he was based at the Udorn Royal Thai Air Force Base, his job may have involved traveling to other locations in Thailand (as is suggested, without complete clarity, in some of the comments discussing the Veteran's high level of performance and proactive problem solving in resolving personnel issues).

With regard to the appellant's assertions of herbicide exposure in Thailand, VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  See VBA Fast Letter 09-20 (May 6, 2009).  The M21-1MR also specifies when herbicide exposure may be conceded in certain cases where the Veteran served in Thailand during the Vietnam era.

The VBA Fast Letter 09-20 provides updated information concerning herbicide use in Thailand during the Vietnam era.  Previous development procedures that VBA was using for purposes of developing information concerning possible herbicide exposure in Thailand was replaced by a memorandum for the record that was jointly prepared by the Compensation and Pension Service and the Department of Defense.  If a claimed herbicide exposure cannot be resolved based on the information contained in the memorandum, then follow-up inquiries must be sent to the JSRRC before the claim can be properly adjudicated.  Id.

The memorandum reports that tactical herbicides, such as Agent Orange, were used at the Pranburi Military Reservation from April to September 1964, but not near any U.S. military installation or Royal Thai Air Force Base.  Other than the 1964 tests on the Pranburi Military Reservation, tactical herbicides were not used or stored in Thailand.  See VBA Fast Letter 09-20.  The memorandum also reflects that some Operation RANCH HAND aircrafts flew insecticide missions in Thailand from August 1963 to September 1963 and in October 1966.  Id.  While there was no reported use of tactical herbicides on allied bases in Thailand, the memorandum indicated evidence of sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Therefore, VBA has indicated that if a veteran's military occupational specialty (MOS) or unit is one that regularly had contact with the base perimeter, such as security police and dog handlers, there was a greater likelihood of exposure to commercial pesticides, including herbicides.

In this case, the Veteran's service personnel records do not clearly indicate an MOS that would be generally associated with especially frequent contact with the base perimeter.  However, the Board observes that the appellant has submitted a copy of a section from a declassified Department of Defense (DoD) Report titled "Project CHECO Southeast Asia Report: Base Defense in Thailand" with information potentially pertinent to the claim on appeal.  The Board observes that the report, consistent with VBA Fast Letter 09-20, contains several references to the use of herbicides within fenced perimeters of allied bases in Thailand during the pertinent era.  Moreover, significantly, the report specifically refers to "Udorn RTAFB" (the Veteran's documented primary location during service in Thailand) as a location in which "the perimeter was also very close to the aircraft at several points," and refers to inadequate space available for defense of the aircraft, including a quote from a security police chief that "We are just too small!"  This characterization of the Udorn RTAFB location suggests that the perimeter at that base may have been in unusually close proximity to core areas of the base, including the location of aircraft.  The Board also observes that the Veteran's performance evaluation reports suggest that he may have traveled by aircraft to various locations in Thailand as part of his duties, including a performance evaluation report describing a particular instance of the Veteran boarding a plane to resolve an issue in another location.

The Board finds that the claimed herbicide exposure cannot be resolved based on the information contained in the memorandum; therefore, follow-up inquiries must be sent to the JSRRC before the claim can be properly adjudicated.  See VBA Fast Letter 09-20 (May 6, 2009).

Although the record shows that the RO has taken a number of steps to determine whether the Veteran served in an area in Thailand where herbicides were used, it does not appear that a request was made to the U.S. Army and Joint Services Records Research Center (JSRRC) in accordance with VBA Fast Letter 09-20 (May 6, 2009).  The Board finds that given the Veteran's documented service in Thailand, the suggestion in his service personnel records that he may have traveled to several locations in Thailand by aircraft, and the indications that the Veteran's primary location in Thailand may have been one in which the perimeter (where sporadic herbicide use may have taken place) was unusually close to aircraft and perhaps core sections of the base, the Board finds that the RO/AMC should contact the JSRRC to attempt to further verify the claimed exposure to herbicides in Thailand.

The issue of entitlement to burial benefits payable due to service-connected cause of death is inextricably intertwined with the other issue on appeal, therefore this issue must also be returned to the RO/AMC for readjudication.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the U.S. Army and Joint Services Records Research Center (JSRRC), provide the verified particulars of the Veteran's foreign service, and specifically request verification of the claimed herbicide exposure in Thailand.  This request should include the information presented in the evidence submitted by the appellant, including the information in the Project CHECO report indicating that Udorn RTAFB may have been unusually small such that its perimeter was unusually near to aircraft and perhaps the core areas of the base.

2.  After completion of the above and any additional development deemed necessary by the RO/AMC, the RO/AMC should review the expanded record and readjudicate the issues on appeal.  If any benefits sought on appeal are not granted, the appellant and her representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


